Appeal from an order of the County Court of Albany County which denied a motion to vacate the appointment of certain commissioners of appraisal and asking the County Judge to disqualify himself. Order reversed, with $10 costs, in the interests of justice, and the motion granted. Foster, P. J., Coon and Reynolds, JJ., concur; Bergan and Herlihy, JJ., dissent. We dissent and vote to dismiss the appeal upon the ground that the order is not appealable and in any event vote to affirm on the ground no factual showing of disqualification has been presented.